      Case 1:17-cv-06334-PGG-SLC Document 171
                                          170 Filed 12/04/20
                                                    12/03/20 Page 1 of 1




                     WOLLMUTH MAHER & DEUTSCH LLP
                            500 FIFTH AVENUE
                        NEW YORK, NEW YORK 10110
                                     _________________
                                   TELEPHONE (212) 382-3300
                                   FACSIMILE (212) 382-0050

                                                                              December 3, 2020

VIA ECF

The Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 705                       December 4, 2020
New York, NY 10007

       Re: Kirschner v. J.P. Morgan Chase Bank, N.A., Case No. 17-Civ.-06334 (PGG) (SLC)

Dear Judge Gardephe:

        We represent Plaintiff. This is to request a one-week extension of time – from December
15, 2020 to December 22, 2020 – to serve Plaintiff’s objections pursuant to Fed. R. Civ. P. 72 to
Magistrate Judge Cave’s December 1, 2020 Report and Recommendation to Your Honor to deny
Plaintiff’s motion to amend the complaint [ECF 169]. We make the request because of the
exigencies of working remotely during the pandemic. Defendants do not object and request
permission to serve their response on or before January 15, 2021.

       There are no other scheduled dates affected and, unless otherwise instructed by Your
Honor, the parties will file both sets of papers on ECF on January 15, 2021 in accordance with
Your Honor’s “bundling” rule.

                                                           Respectfully submitted,

                                                            /s/ David H. Wollmuth

                                                           David H. Wollmuth

Cc:    All counsel of record via ECF (w/enc.)
